COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ricky Berry v. The State of Texas

Appellate case number:   01-12-01176-CR

Trial court case number: 1310202

Trial court:             182nd District Court of Harris County

        The “Motion to Withdraw as Attorney of Record” filed by appellant’s counsel does not
comply with the requirements of Texas Rule of Appellate Procedure 6.5. Accordingly, the Clerk
of this Court is directed to STRIKE the motion. We order counsel to file a motion to withdraw
that complies with Rule 6.5 no later than 7 days from the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 27, 2013